DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	This action is responsive to the amendment dated 3/21/2022.  Claims 1-4, 6-14, 19-21, and 23-26 remain pending.  This action is Final.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code 103 not included in this action can be found in a prior Office action.

Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stotkiewitz (U.S. 2012/0042975) in view of Blaser (U.S. 4,420,015).
Stotkiewitz discloses a pressure relief valve embodied free of springs and configured to be fastened on a packaging container (abstract), the pressure relief valve comprising: a main body (18), at least one through opening (9), which extends through the main body, a diaphragm (6), which is arranged over the at least one through opening, and a fluid (5), which is provided on the main body, the fluid being arranged between the diaphragm and the main body (para. 23) and the fluid having the effect that the diaphragm is held on the main body by adhesion (para. 23), the main body having a first sealing region (see Detail A in the annotated figure below), a second sealing region (Detail B below) and a third sealing region (Detail C below), the first sealing region, the second sealing region and the third sealing region being respectively formed as continuously closed, the second sealing region being arranged radially inside the third sealing region (Detail B is inside Detail C), the first sealing region being arranged radially inside the second sealing region (Detail A is inside Detail B), the at least one through opening being arranged between the first sealing region and the second sealing region (annotated figure below), and the diaphragm covering the first sealing region, the second sealing region and the third sealing region (see fig. 1, notice how the diaphragm extends to the area of 13, see also the annotated figure below), wherein, starting from a central axis of the main body and viewed along a direction perpendicular to the central axis, the at least one through opening is arranged between a radially outer edge of the first sealing region and a radially inner edge of the second sealing region (see annotated figure below), wherein a first peripheral depression (12) is formed between the first sealing region (Detail A) and the second sealing region (Detail B, see annotated figure below). 


    PNG
    media_image1.png
    909
    914
    media_image1.png
    Greyscale

Stotkiewitz does not appear to disclose a second peripheral depression is formed between the second sealing region and the third sealing region.
Blaser teaches it was known in the art to have a plurality of depressions (concentric grooves 15) in an excess pressure valve for a flexible container with a diaphragm (see abstract).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a plurality of depressions on the surface adjacent to the diaphragm where the diaphragm covers the surface (and thus within the claimed “between the second sealing region and third sealing region) as taught by Blaser in order to form a labyrinth to collect dust-like particles from the container contents so that they cannot possibly reduce the sealing effect (see col. 3, ll. 5-10) even with silicone oil being present (see col. 3, ll. 27-31).

Allowable Subject Matter
Claims 1-4, 6-14, 19-21, and 23-25 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  independent claims 1 and 20 have been amended to incorporate the allowable subject matter from dependent claims 5 and 22, respectively.  Claims 19 and 25 have been amended to recite limitations substantially similar to claims 1 and 20 including limitations similar to the allowable limitations of previous claims 5 and 22.  As such, claims 19 and 25 are allowed as well.  

Response to Arguments
Applicant's arguments filed 3/21/2022 have been fully considered but they are not persuasive.
On pages 11-13, applicant argues against the rejection of claim 26 and states that the combination of Stotkiewitz in view of Blaser would result in each of the through holes of Stotkiewitz being surrounded by its own set of concentric grooves.  The examiner respectfully disagrees.  Stotkiewitz discloses a depression at 12 that encircles all of the holes 9 as shown in the annotated figure above and figure 3.  Blaser has been used to teach it was known in the art to have a plurality of these depressions similar to the one already disclosed in Stotkiewitz.
For at least the above reason(s), applicant’s arguments have not been found persuasive.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R REID whose telephone number is (313)446-4859.  The examiner can normally be reached on Monday-Friday 9am-5pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Craig Schneider can be reached at 571-272-3607, Mary McManmon can be reached at 571-272-6007, or Ken Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL R REID/               Primary Examiner, Art Unit 3753